Exhibit 10.2
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO PERVASIP CORP. THAT SUCH
REGISTRATION IS NOT REQUIRED.
 
THIS NOTE IS REGISTERED WITH THE AGENT PURSUANT TO SECTION 11.4(B) OF THE
PURCHASE AGREEMENT (AS DEFINED BELOW).  TRANSFER OF ALL OR ANY PORTION OF THIS
NOTE IS PERMITTED SUBJECT TO THE PROVISIONS SET FORTH IN SUCH SECTION 11.4(B)
WHICH REQUIRE, AMONG OTHER THINGS, THAT NO TRANSFER IS EFFECTIVE UNTIL THE
TRANSFEREE IS REFLECTED AS SUCH ON THE REGISTRY MAINTAINED WITH THE AGENT
PURSUANT TO SUCH SECTION 11.4(B).
 
SECOND AMENDED AND RESTATED SECURED TERM NOTE
 
FOR VALUE RECEIVED, PERVASIP CORP. (f/k/a eLEC Communications Corp.), a New York
corporation (the “Company”), hereby promises to pay to VALENS OFFSHORE SPV I,
LTD. (the “Holder”) or its registered assigns or successors in interest, the sum
of ONE MILLION ONE HUNDRED THOUSAND DOLLARS ($1,100,000), together with any
accrued and unpaid interest hereon, on September 28, 2010 (the “Maturity Date”)
if not sooner paid.
 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
May 28, 2008 (as amended, restated, modified and/or supplemented from time to
time, the “Purchase Agreement”) among the Company, the Holder, Valens Offshore
SPV II, Corp., each other Purchaser and LV Administrative Services, Inc., as
administrative and collateral agent for the Purchasers (the “Agent” together
with the Purchasers, collectively, the “Creditor Parties”).
 
The following terms shall apply to this Secured Term Note (this “Note”):
 
ARTICLE I
CONTRACT RATE AND AMORTIZATION
 
1.1    Contract Rate.  Subject to Sections 2.2 and 3.10, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a rate per annum equal to fifteen percent (15%) (the “Contract
Rate”).  Interest shall be (i) calculated on the basis of a 360 day year, and
(ii) payable monthly, in arrears, commencing on November 1, 2008, and on the
first business day of each succeeding month thereafter through and including the
Maturity Date.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2    Principal Payments.  The Principal Amount together with any accrued and
unpaid interest and any and all other unpaid amounts which are then owing by the
Company to the Holder under this Note, the Purchase Agreement and/or any other
Related Agreement shall be due and payable on the Maturity Date.
 
1.3    Optional Redemption.  The Company may prepay this Note (“Optional
Redemption”) by paying to the Holder a sum of money equal to one hundred percent
(100%) of the Principal Amount outstanding at such time together with accrued
but unpaid interest thereon and any and all other sums due, accrued or payable
to the Holder arising under this Note, the Purchase Agreement or any other
Related Agreement (the “Redemption Amount”) outstanding on the Redemption
Payment Date (as defined below).  The Company shall deliver to the Holder a
written notice of redemption (the “Notice of Redemption”) specifying the date
for such Optional Redemption (the “Redemption Payment Date”), which date shall
be ten (10) business days after the date of the Notice of Redemption (the
“Redemption Period”).  On the Redemption Payment Date, the Redemption Amount
must be paid in good funds to the Holder.  In the event the Company fails to pay
the Redemption Amount on the Redemption Payment Date as set forth herein, then
such Redemption Notice will be null and void.  If any Notes issued pursuant to
the Purchase Agreement, in addition to this Note, are outstanding (collectively,
the “Outstanding Notes”) and the Company pursuant to this Section 1.3 elects to
make an Optional Redemption, then the Company shall take the same action with
respect to all Outstanding Notes and make such payments to all holders of
Outstanding Notes on a pro rata basis based upon the Redemption Amount of each
Outstanding Note.
 
ARTICLE II
EVENTS OF DEFAULT
 
2.1    Events of Default.  The occurrence of any of the following events set
forth in this Section 2.1 shall constitute an event of default (“Event of
Default”) hereunder:
 
(a)    Failure to Pay.  The Company fails to pay when due any installment of
principal, interest or other fees hereon in accordance herewith, or the Company
fails to pay any of the other Obligations (under and as defined in the Master
Security Agreement) when due, and, in any such case, such failure shall continue
for a period of three (3) days following the date upon which any such payment
was due;
 
(b)    Breach of Covenant.  The Company or any of its Subsidiaries breaches any
covenant or any other term or condition of this Note in any material respect and
such breach, if subject to cure, continues for a period of fifteen (15) days
after the occurrence thereof.
 
(c)    Breach of Representations and Warranties.  Any representation, warranty
or statement made or furnished by the Company or any of its Subsidiaries in this
Note, the Purchase Agreement or any other Related Agreement shall at any time be
false or misleading in any material respect on the date as of which made or
deemed made.
 
(d)    Default Under Other Agreements.  The occurrence of any default (or
similar term) in the observance or performance of any other agreement or
condition relating to any indebtedness or contingent obligation of the Company
or any of its Subsidiaries (including, without limitation, the Subordinated Debt
(as defined below)) beyond the period of grace (if any), the effect of which
default is to cause, or permit the holder or holders of such indebtedness or
beneficiary or beneficiaries of such contingent obligation to cause, such
indebtedness to become due prior to its stated maturity or such contingent
obligation to become payable;
 
(e)    Bankruptcy.  The Company or any of its Subsidiaries shall (i) apply for,
consent to or suffer to exist the appointment of, or the taking of possession
by, a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent,
(v) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, without challenge within ten (10) days of
the filing thereof, or failure to have dismissed, within thirty (30) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;
 
 
2

--------------------------------------------------------------------------------

 
 
(f)    Judgments.  Attachments or levies in excess of $250,000 in the aggregate
are made upon the Company or any of its Subsidiary’s assets or a judgment is
rendered against the Company’s property involving a liability of more than
$250,000 which shall not have been vacated, discharged, stayed or bonded within
thirty (30) days from the entry thereof;
 
(g)    Insolvency.  The Company or any of its Subsidiaries shall admit in
writing its inability, or be generally unable, to pay its debts as they become
due or cease operations of its present business;
 
(h)    Change of Control.  A Change of Control (as defined below) shall occur
with respect to the Company, unless Holder shall have expressly consented to
such Change of Control in writing.  A “Change of Control” shall mean any event
or circumstance as a result of which (i) any “Person” or “group” (as such terms
are defined in Sections 13(d) and 14(d) of the Exchange Act, as in effect on the
date hereof), other than the Holder, is or becomes the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of 35% or more on a fully diluted basis of the then outstanding
voting equity interest of any Company (other than a “Person” or “group” that
beneficially owns 35% or more of such outstanding voting equity interests of the
Company on the date hereof), (ii) the Board of Directors of the Company shall
cease to consist of a majority of the Company’s board of directors on the date
hereof (or directors appointed by a majority of the board of directors in effect
immediately prior to such appointment) or (iii) the Company or any of its
Subsidiaries merges or consolidates with, or sells all or substantially all of
its assets to, any other person or entity;
 
(i)    Indictment; Proceedings.  The indictment or threatened indictment of the
Company or any of its Subsidiaries or any executive officer of the Company or
any of its Subsidiaries under any criminal statute, or commencement or
threatened commencement of criminal or civil proceeding against the Company or
any of its Subsidiaries or any executive officer of the Company or any of its
Subsidiaries pursuant to which statute or proceeding penalties or remedies
sought or available include forfeiture of any of the property of the Company or
any of its Subsidiaries;
 
(j)    The Purchase Agreement and Related Agreements.  (i) An Event of Default
shall occur under and as defined in (A) the Purchase Agreement or any other
Related Agreement, (B) that certain Securities Purchase Agreement dated as of
November 30, 2005 (as amended, modified and/or supplemented from time to time,
the “November 2005 Purchase Agreement”) by and between the Company and Valens
Offshore SPV I, Ltd. (as assignee of Laurus Master Fund, Ltd.) or any other
Related Agreement (as defined in the November 2005 Purchase
Agreement)(collectively, the “November 2005 Related Agreements”), (C) that
certain Securities Purchase Agreement dated as of May 31, 2006 (as amended,
modified and/or supplemented from time to time, the “May 2006 Purchase
Agreement”) by and between the Company and Valens Offshore SPV I, Ltd. (as
assignee of Laurus Master Fund, Ltd.) or any other Related Agreement (as defined
in the May 2006 Purchase Agreement)(collectively, the “May 2006 Related
Agreements”) and/or (D) that certain Securities Purchase Agreement dated as of
September 28, 2007 (as amended, modified and/or supplemented from time to time,
the “September 2007 Purchase Agreement” and together with the Purchase
Agreement, November 2005 Purchase Agreement and May 2006 Purchase Agreement,
collectively, the “Valens Purchase Agreements” and each a “Valens Purchase
Agreement”) by and among the Company, the purchasers from time to time party
thereto and LV Administrative Services, Inc., as administrative and collateral
agent, or any other Related Agreement (as defined in the September 2007 Purchase
Agreement)(collectively, the “September 2007 Related Agreements” and together
with the Related Agreements, November 2005 Related Agreements and May 2006
Related Agreements, collectively, the “Valens Related Agreements” and each a
“Valens Related Agreement”) (ii) the Company or any of its Subsidiaries shall
breach any term or provision of any Valens Purchase Agreement or any other
Valens Related Agreement in any material respect and such breach, if capable of
cure, continues unremedied for a period of fifteen (15) days after the
occurrence thereof, (iii) the Company or any of its Subsidiaries attempts to
terminate, challenges the validity of, or its liability under, any Valens
Purchase Agreement or any other Valens Related Agreement, (iv) any proceeding
shall be brought to challenge the validity, binding effect of any Valens
Purchase Agreement or any other Valens Related Agreement or (v) any Valens
Purchase Agreement or any other Valens Related Agreement ceases to be a valid,
binding and enforceable obligation of the Company or any of its Subsidiaries (to
the extent such persons or entities are a party thereto);
 
(k)    the occurrence of an Event of Default under and as defined in any
document, instrument or agreement by and between any Company and/or any
guarantor of the Company’s indebtedness (the “Credit Parties”) and LV
Administrative Services, Inc., as administrative and collateral agent, Valens
Offshore SPV I, Ltd. and/or Valens Offshore SPV II, Corp. (and their respective
assignees, collectively the “Creditor Parties”) shall constitute an Event of
Default under and as defined in each other document, instrument and agreement by
and between any Credit Party and any Creditor Party;
 
(l)    Stop Trade.  An SEC stop trade order or Principal Market trading
suspension of the Common Stock shall be in effect for five (5) consecutive days
or five (5) days during a period of ten (10) consecutive days, excluding in all
cases a suspension of all trading on a Principal Market, provided that the
Company shall not have been able to cure such trading suspension within thirty
(30) days of the notice thereof or list the Common Stock on another Principal
Market within sixty (60) days of such notice;
 
 
3

--------------------------------------------------------------------------------

 
 
(m)    Failure to Deliver Replacement Note.  The Company is required to issue a
replacement Note to the Holder and the Company shall fail to deliver such
replacement Note within seven (7) business days; or
 
(n)    Subordinated Debt.  The Company or any of its Subsidiaries shall take or
participate in any action which would be prohibited under the provisions of any
subordination agreement governing any indebtedness for borrowed money of the
Company or any of its Subsidiaries which has been subordinated in right of
payment to the obligations hereunder (“Subordinated Debt”) or make any payment
on the Subordinated Debt to a person or entity that was not entitled to receive
such payments under the provisions of any subordination agreement governing such
Subordinated Debt.
 
2.2    Default Interest.  Following the occurrence and during the continuance of
an Event of Default, the Company shall pay additional interest on the
outstanding principal balance of this Note in an amount equal to nine percent
(9%) per annum, and all outstanding obligations under this Note, the Purchase
Agreement and each other Related Agreement, including unpaid interest, shall
continue to accrue interest at such additional interest rate from the date of
such Event of Default until the date such Event of Default is cured or waived.
 
2.3    Default Payment.  Following the occurrence and during the continuance of
an Event of Default, the Agent may demand repayment in full of all obligations
and liabilities owing by the Company to the Holder under this Note, the Purchase
Agreement and/or any other Related Agreement and/or may elect, in addition to
all rights and remedies of the Agent under the Purchase Agreement and the other
Related Agreements and all obligations and liabilities of the Company under the
Purchase Agreement and the other Related Agreements, to require the Company to
make a Default Payment (“Default Payment”).  The Default Payment shall be one
hundred ten percent (110%) of the outstanding principal amount of this Note,
plus accrued but unpaid interest, all other fees then remaining unpaid, and all
other amounts payable hereunder.  The Default Payment shall be due and payable
immediately on the date that the Agent has exercised its rights pursuant to this
Section 2.3.
 
ARTICLE III
MISCELLANEOUS
 
3.1    Issuance of New Note.  Upon any partial redemption of this Note, a new
Note containing the same date and provisions of this Note shall, at the request
of the Holder, be issued by the Company to the Holder for the principal balance
of this Note and interest which shall not have been converted or paid.  Subject
to the provisions of Article II of this Note, the Company shall not pay any
costs, fees or any other consideration to the Holder for the production and
issuance of a new Note.
 
3.2    Cumulative Remedies.  The remedies under this Note shall be cumulative.
 
3.3    Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
3.4    Notices.  Any notice herein required or permitted to be given shall be
given in writing in accordance with the terms of the Purchase Agreement.
 
3.5    Amendment Provision.  The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.
 
3.6    Assignability.  This Note shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement.  The Company may not assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.
 
3.7    Cost of Collection.  In case of the occurrence of an Event of Default
under this Note, the Company shall pay the Holder’s reasonable costs of
collection, including reasonable attorneys’ fees.
 
3.8    Governing Law, Jurisdiction and Waiver of Jury Trial.
 
(a)    THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.
 
(b)    THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR
ANY OF THE OTHER RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED
TO THIS NOTE OR ANY OF THE RELATED AGREEMENTS; PROVIDED, THAT THE COMPANY
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER
PROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
THE HOLDER.  THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  THE COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT
THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE COMPANY’S ACTUAL RECEIPT THEREOF.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)    THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING
SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE COMPANY HERETO WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
HOLDER AND THE COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY
OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
3.9    Severability.  In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
 
3.10    Maximum Payments.  Nothing contained herein shall be deemed to establish
or require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.
 
3.11    Security Interest and Guarantees.  The Holder and/or LV Administrative
Services, Inc, as administrative and collateral agent, has been granted a
security interest in certain assets of the Company and its Subsidiaries, and the
obligations of the Company under this Note are guaranteed by certain
Subsidiaries of the Company, in each case, as more fully described in the Valens
Purchase Agreements and other Valens Related Agreements.
 
3.12    Construction.  Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.
 
3.13    Registered Obligation.  This Note shall be registered (and such
registration shall thereafter be maintained) as set forth in Section 11.4(b) of
the Purchase Agreement.  Notwithstanding any document, instrument or agreement
relating to this Note to the contrary, transfer of this Note (or the right to
any payments of principal or stated interest thereunder) may only be effected by
(i) surrender of this Note and either the reissuance by the Company of this Note
to the new holder or the issuance by the Company of a new instrument to the new
holder or (ii) registration of such holder as an assignee in accordance with
Section 11.4(b) of the Purchase Agreement.
 
3.14    Amendment and Restatement.  This Note amends and restates in its
entirety (and is given in substitution for not in satisfaction of) that certain
$500,000 Amended and Restated Secured Term Note effective as of October 15, 2008
executed by the Company in favor of the Holder.
 
[Balance of page intentionally left blank; signature page follows]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Secured Term Note to be signed
in its name effective as of this 12th day of December, 2008.
 

  PERVASIP CORP. (f/k/a eLEC Communications Corp.)          
 
By:
/s/ Paul H. Riss      
Name: Paul H. Riss
     
Title: Chief Executive Officer
 

 
WITNESS:


 
/s/  Lauri Vertrees
 
 
 

--------------------------------------------------------------------------------

 